Citation Nr: 1718912	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). That decision denied a claim to reopen service connection for a back disorder.  

When this case was previously before the Board in September 2012, it was remanded to afford the Veteran a hearing.  The Veteran testified at a Board hearing before a Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file. The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In October 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned. This letter was returned to the Board. The Veteran's address was updated, and in March 2017 another letter was sent to the Veteran that offered him a hearing before a different Veterans Law Judge. The Veteran did not respond to the offer of another hearing, and as such, no pending request for a hearing remains.

When this case was previously before the Board in June 2015, the Board reopened the service connection claim, and remanded it to afford the Veteran a VA examination. The Veteran was afforded a VA examination in August 2015, the Appeals Management Center (AMC) readjudicated the claim in a March 2016 Supplemental Statement of the Case (SSOC), and the matter has been returned to the Board for further appellate review.




FINDINGS OF FACT

1. The record evidence shows that the Veteran was diagnosed as having and treated for congenital scoliosis during active service.

2. The evidence of record shows that the Veteran's congenital scoliosis is a congenital defect and is not related to active service.

3. The record evidence shows that the Veteran's current back disability, to include degenerative lumbar spondylosis, is not related to active service.


CONCLUSION OF LAW

A back disability, to include congenital scoliosis and degenerative lumbar spondylosis, was not incurred in or aggravated by active service, nor may it be so presumed. 38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2016); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). As will be explained below in greater detail, the evidence does not support granting service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis. The Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board. Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided a VA examination which addressed the contended causal relationship between the claimed disability and active service. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Given that the pertinent medical history was noted by the examiner, the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations. Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision. See also 38 C.F.R. §§ 3.326, 3.327, 4.2. In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the notice and assistance requirements.

II. Service Connection

The Veteran contends that he incurred a back disability during active service. He also argues that, although he was treated for congenital scoliosis during service, because he was accepted on to active service and no back disability was noted on his enlistment physical examination, he should be presumed in sound condition at service entrance and any back disability treated during service was incurred in service. He also alternatively contends that his current back disability is related to service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If it is questioned whether a condition noted in service is chronic, continuity of symptomatology after service may serve to establish service connection for those chronic disabilities listed in 38 C.F.R. § 3.309. 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a Veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the Veteran contracted the disease prior to service and that the disease was not aggravated by service. Harris v. West, 250 F.3d 1347 (Fed. Cir. 2000). The correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111  requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.

At the time of the Board's last remand in June 2015, there were open medical questions as to whether the Veteran's back disability was congenital in nature, and if so, whether the disability was a congenital defect or disease. The distinction is significant since, under applicable law, "a defect differs from a disease in that the former is 'more or less stationary in nature' whereas the latter is 'capable of improving or deteriorating.'" See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VAOPGCPREC 82-90 (July 18, 1990)). Moreover, the two conditions have separate legal requirements for service connection. Id. Specifically, service connection may not be awarded for a congenital or developmental defect unless such a defect is subjected in service to a superimposed disease or injury that results in additional disability. See 38 C.F.R. §§  3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)). 

Conversely, service connection for a congenital or developmental disease may be established if there is evidentiary equipoise of in-service incurrence or aggravation, unless the disease is noted on entry or is shown, by clear and unmistakable evidence, to have preexisted service and not worsened therein. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is against granting the Veteran's claim of service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis. The Veteran contends that he incurred a back disability during active service. He also contends that, although he was treated for congenital scoliosis during service, because he was accepted on to active service and no back disability was noted on his enlistment physical examination, he should be presumed in sound condition at service entrance and any back disability treated during service was incurred in service. The record evidence does not support the Veteran's assertions regarding an etiological link between his back disability and active service. It shows instead that, although the Veteran currently experiences a back disability, it is not related to active service.

The Board notes in this regard that service connection is prohibited for congenital defects, including congenital scoliosis. See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990) (discussing prohibition against granting service connection for congenital defects). The Board also notes in this regard that scoliosis is defined as an appreciable lateral deviation in the normally straight vertical line of the spine. See Dorland's Illustrated Medical Dictionary 1669 (30th ed. 2003). The Veteran's service treatment records show the Veteran complained of back pain on many occasions throughout active service. He denied any back injury. Pelvic tilt and congenital scoliosis were diagnosed.

In the March 1980 Medical Board Report, congenital scoliosis was diagnosed, as well as a leg length inequality secondary to a pelvic tilt. The Veteran reported tolerable pain in his back until increased field activity and physical fitness testing worsened his back disability. X-ray showed a moderate scoliotic curve, the convexity to the left in the lower lumbar area, which had functional changes present. Conservative treatment did not produce significant relief and the Veteran was unable to perform his duties.

The medical opinion rendered found the Veteran was unfit for duty by reason of physical disability. It was further found that the physical disability was neither incurred in, nor aggravated by, a period of active military service. The medical board recommended discharge from the U.S. Marine Corps.

The Veteran's post-service VA outpatient treatment records show he was treated for low back pain in October 2008.

On VA outpatient treatment in January 2009, the Veteran complained of chronic low back pain since 1980. X-ray impression at the time was multilevel mild discogenic and facet joint degenerative changes. Mild scoliosis was also shown.

The Veteran had continued complaints of low back pain. In July 2009, the Veteran had magnetic resonance imaging (MRI) that showed multilevel mild spondylitic changes within the lower lumbar spine. There was also mild canal and foraminal narrowing. There were no acute osseous abnormalities; however, there was a mild levo rotatory curvature of the mid lumbar spine.

On VA Disability Benefits Questionnaire (DBQ) in August 2015, the VA examiner diagnosed congenital scoliosis and degenerative lumbar spondylosis. The examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records. The Veteran reported flare-ups of back pain that prohibited him from walking. The examiner noted the Veteran used a cane constantly. The examiner further noted that the Veteran's back disability impacted his ability to work due to problems with lifting and carrying.

Physical examination showed limited range of motion, but the examiner noted that the Veteran was able to sit upright in a straight back chair with no discomfort. Pain was noted in all range of motion testing and resulted in functional loss. Repetitive use testing was performed with no additional loss of function or range of motion. There was evidence of pain with weight-bearing. The examiner noted muscle spasm and localized tenderness that did not result in abnormal gait or abnormal spinal contour. The examiner noted moderate bilateral muscle tenderness with additional fullness on the left, moderate midline tenderness, and moderate scoliosis. Muscle strength was noted as 4/5 in all testing. No muscle atrophy was noted. Bilateral knee reflexes were hypoactive and bilateral ankle reflexes were decreased. Sensory examination was normal for the right upper anterior thigh and bilateral thigh and knee. Sensory examination was decreased for bilateral lower leg and ankle as well as bilateral feet and toes. The Veteran had positive straight leg raising tests bilaterally. There were no radicular symptoms, no ankylosis, and no intervertebral disc syndrome. Arthritis of the thoracolumbar spine was documented.

The examiner opined the Veteran's degenerative lumbar spondylosis was not caused by or a result of illness, injury, or event shown in the service treatment records. The examiner explained that disc degeneration and accompanying arthritis is common, and age related changes are present in 40 percent of adults over the age of 35 and in almost all individuals over age 50. Therefore, the examiner stated that the Veteran's lumbar spondylosis was a stand-alone entity, neither due to nor aggravated by service.

The examiner also stated that the Veteran's congenital scoliosis was a stand-alone entity, neither due to nor aggravated by service. The examiner noted that the Veteran's treatment in service for his scoliosis constituted standard of care. The examiner explained that the Veteran's congenital scoliosis would be considered a congenital or developmental defect. The examiner provided medical literature that indicated that genetics play a major role in scoliosis. The examiner also stated that after an extensive review of the service treatment records there was no objective evidence of any superimposed injury or disease in service that resulted in additional back disability.

The Veteran contends that his congenital scoliosis is related to active service. Contrary to the Veteran's assertions, the record evidence clearly shows that scoliosis is a congenital defect (as the VA examiner stated in August 2015). The August 2015 VA examiner's opinion concerning the congenital nature of the Veteran's scoliosis was fully supported. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). And it is undisputed that service connection is prohibited for congenital defects. See 38 C.F.R. § 4.9; see also VAOPGCPREC 82-90 (July 18, 1990). The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his congenital scoliosis is not a congenital defect or otherwise is related to active service. In summary, the Board finds that service connection for congenital scoliosis is not warranted. See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran also is not entitled to service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis, on a presumptive basis due to in-service aggravation of a preexisting disability. See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). The record evidence clearly shows that the Veteran was diagnosed as having congenital scoliosis in March 1980 while on active service. More importantly, the record evidence clearly and unmistakably shows that the Veteran's congenital scoliosis existed prior to service and was not aggravated by service. A VA examiner opined in August 2015 that, although the Veteran's congenital scoliosis was noted while he was on active service, congenital scoliosis is a congenital defect that is a stand-alone entity, neither due to or aggravated by active service. 

Lumbar spondylosis was not seen until many years post service, and as such it is not subject to any analysis for in-service aggravation.  As it did not exist prior to service, it is not possible to have service aggravate it.  

Thus, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's congenital scoliosis was not aggravated by service. Accordingly, the criteria for service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis, are not met on a presumptive basis due to in-service aggravation of a preexisting disability.

The Veteran finally is not entitled to service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis, on a direct service connection basis. See 38 C.F.R. §§ 3.303, 3.304. The record evidence does not support the Veteran's assertions regarding in-service incurrence of a back disability during active service. As noted elsewhere, the Veteran's congenital scoliosis was not aggravated by service. The August 2015 VA examiner found that the Veteran's in-service complaints of and treatment for back pain constituted standard of care. More importantly, this examiner opined that the Veteran's degenerative lumbar spondylosis was due to age.  This opinion was fully supported. See Stefl, 21 Vet. App. at 124. The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological relationship between his back disability, and active service. Accordingly, the criteria for service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis, have not been met on a direct basis.

The Board finally notes that service connection for arthritis of the back is not warranted on a presumptive basis as a chronic disease. See 38 C.F.R. §§ 3.307, 3.309. The evidence does not indicate that the Veteran experienced arthritis during active service or within the first post-service year (i.e., by March 1981) such that service connection for this disability is warranted on a presumptive basis as a chronic disease. Id. The Board again acknowledges that the Veteran was diagnosed as having scoliosis during service. The evidence shows that arthritis (or degenerative lumbar spondylosis) first was seen on X-ray in July 2005, approximately 25 years after the Veteran's service separation. In summary, service connection for arthritis of the back is not warranted on a presumptive basis as a chronic disease.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, 21 Vet. App. at 303. In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a back disability have been continuous since service. He asserts that he continued to experience symptoms relating to the back after he was discharged from service. He also asserts that his back pain was tolerable until increased field activity and physical fitness testing worsened his back disability.

While the Board finds that the Veteran is competent to describe his subjective symptoms of his lumbar spine, ascertaining whether he suffered from an additional disability due to aggravation of his scoliosis congenital defect during his active military service because of a superimposed disease or injury requires special medical training that the Veteran does not have.  It is a determination that is complex and "medical in nature" and not capable of lay observation alone. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Accordingly, any lay opinion found in the record regarding the Veteran's military service causing an additional disability due to aggravation of the scoliosis congenital defect during his active military service because of a superimposed disease or injury is not competent evidence and is not accorded any probative value. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). Rather, the Board finds as competent and credible the opinion provided by the VA examiner in August 2015, including the finding that the Veteran's scoliosis is a congenital defect, and the Veteran does not suffer from an additional disability of this defect during his active military service because of a superimposed disease or injury. See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The examiner's opinion is the most complete opinion of record addressing the etiology of the Veteran's back disability, and is specific to the key questions at issue requiring medical expertise for resolution. There are no medical opinions of record contrary to that of the August 2015 VA examiner. The Veteran has had ample opportunity to submit medical evidence contrary to the reasoned conclusions of the August 2015 VA examiner, but he has not done so.

Thus, the Board finds that the Veteran's scoliosis is a congenital defect, and the Veteran does not suffer from an additional disability of this defect during his active military service because of a superimposed disease or injury. Accordingly, service connection for scoliosis is not warranted and the claim is denied. 38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Further, the VA examiner found that the degenerative changes of the Veteran's lumbar spine were not etiologically related to symptomatology noted in service. There is no contrary medical evidence in the claims file. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In fact, the Board finds that the opinion is consistent with the Veteran's service treatment records and post-service treatment records. See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Moreover, while the Board finds that the Veteran is competent to describe his subjective symptoms of his lumbar spine, ascertaining whether his symptoms are due to a back condition etiologically related to service or due to a permanent worsening of a preexisting disorder beyond the natural progress of the disorder that occurred during service is a determination that is complex and "medical in nature" and not capable of lay observation alone and therefore requires special medical training that the Veteran does not have. See Davidson, supra. Here, the Board finds as competent and credible the August 2015 VA medical opinion, including the finding that the Veteran's degenerative changes of the lumbar spine are due to post-service events. Thus, while the Veteran contends that he has had back pain ever since service, the more probative medical evidence indicates that any pain the Veteran experiences is not due to aggravation of a congenital back disorder during service or due to a current back disorder that is otherwise etiologically due to his military service. 

In summary, the Veteran's claim of entitlement to service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis, is not warranted.



ORDER

Service connection for a back disability, to include congenital scoliosis and degenerative lumbar spondylosis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


